Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting over claims 1, 7 and 13 of U. S. Patent No. 11.042,704 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.


Allowable Subject Matter
Each of claims 3, 10, 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 15-20 are rejected under 35 U.S.C 101 because claimed invention is directed to non-statutory subject matter.  

With regard to claim 15, In summary, Claim 1 recites a “A computer program product stored on a computer readable storage medium” which when executed by a computing system perform various functions. In the Specification of the present application, this can be implemented entirely in software (see Paragraph 0037). Claim 
Accordingly, the recited “computer program product” of Claim 26 is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claims 16-20 fail to resolve the deficiencies of claim 15; therefore, are also rejected.
Applicant may overcome the rejection, by reciting “A computer program product stored on a  “non-transitory computer readable storage medium…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4-9, 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nedzlek (U.S. 20100325539 hereinafter Nedzlek) in view of Murayama et al. (U.S. 20110246575 hereinafter Murayama) 
With regard to claim 1, Nedzlek teaches an application hosting platform, comprising: 

deploy an application to a remote client device <para 0020, fig. 1 item 108, para 0017, fig. 1 item 102, productivity application includes a plurality of applications. Server 102 can service plurality of clients>; 
intercept, at the application hosting platform, inputted keyboard data entered by the identified user on the remote client device within the deployed application <para 0050-0051, web browser records user input the application user interface>; 
generate, based on the intercepted inputted keyboard data, text suggestions specific to the identified user using the dictionary associated with the identified user <para 0040, 0053-0054, suggested correction is provided>; and 
output the text suggestions to the identified user <text suggestion is displayed to the user within the document application para 0040>. 
Nedzlek does not appear to explicitly disclose the remaining limitations of this claim. In the same field of endeavor, Murayama teaches:
access a dictionary associated with an identified user, the dictionary providing user specific text suggestions across each of a plurality of applications and the dictionary being applicable for the identified user across the plurality of applications <para 0025-0026, 0033, client information provides context information to system. A data source (dictionary associated with an identified user) is selected>; 

With regard to claims 8, 15, Nedzlek teaches a method, a computer program product respectively that provides user specific text suggestions across a set of hosted applications, comprising: 
initiating a session with an application hosting platform for a user using a remote client device <web browser accesses the web-based application over the network para 0050>, wherein the application hosting platform includes a plurality of applications < fig. 1 item 108, fig. 1 item 102 productivity application includes a plurality of applications. Server 102 can service plurality of clients para 0017, 0020>; 
deploying a selected application from the plurality of applications to the user at the remote client device <application data is downloaded and executed by the web browser para 0050>; 
<para 0050-0051, web browser records user input the application user interface>; 
generating, based on the intercepted keyboard data, text suggestions specific to the user using the dictionary associated with the user <para 0040, 0053-0054, suggested correction is provided>; and
outputting text suggestions for the user of the selected application <text suggestion is displayed to the user within the document application para 0040>; 
Nedzlek does not appear to explicitly disclose the remaining limitations of this claim. In the same field of endeavor, Murayama teaches:
accessing a dictionary associated with the user, wherein the dictionary provides text suggestions in response to inputted keyboard data and wherein the dictionary is applicable for the user across the plurality of applications <para 0025-0026, 0033, client information provides context information to system. A data source (dictionary associated with an identified user) is selected>; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dictionary of Nedzlek instead be a suggestion source taught by Murayama, with a reasonable expectation of success. The motivation for replacing the dictionary of Nedzlek with a data source taught by Murayama would be to greatly improve the efficiency and accuracy of the system by allowing “requests associated with different clients can be directed to different 
With regard to claims 2, 9, 16, these claims depend upon claims 1, 8, 15, respectively, which are rejected above. In addition, Nedzlek teaches wherein the platform includes one of: a cloud platform, a software as a service (SaaS) platform, a server, and a virtual application deployment platform <client computer accesses web-based application over the network para 0019>. 
With regard to claims 4, 11, 18, these claims depend upon claims 1, 8 and 15 which are rejected above. In addition, Nedzlek teaches wherein intercepting keyboard data includes receiving keyboard inputs directly from the remote client device <web browser records user input para 0050-0051, 0023>. 
With regard to claim 5, this claim depends upon claims 1 which is rejected above. In addition, Murayama teaches wherein the text suggestion service retrieves the dictionary for the identified user in response to the identified user beginning a new session <client information provides context information to system para 0025-0026, 0038. A data source (dictionary associated with an identified user) is selected>.
With regard to claims 6, 12, 19, these claims depend upon claims 1, 8 and 15 which are rejected above. In addition, Murayama teaches wherein the text suggestion dictionary for the identified user is updated and personalized based on responses by the identified user with respect to any of the plurality of applications <suggestion is based on a history of selected suggestions associated with the user para 0006>.
.  
With regards to claims 7, 14, these claims depend upon claims 1, 8 respectively, which are rejected above. In addition, Murayama teaches wherein text suggestions for the user are output in an overlay window that appears over the deployed application on the remote client device <suggestion can be displayed on an overlay window para 0040, fig 4, item 410>. 
5.	Claims 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek in view of Murayama in view of Adams et al. (US 2018/0349348 hereinafter Adams).
With regard to claims 13, 20, these claims depend upon claims 12 and 19, respectively, which are rejected above. Nedzlek, Murayama do not appear to explicitly disclose limitations of this claim
In the same field of endeavor, Adams teaches wherein the text suggestions are generated independently of existing capabilities of the selected application and operating system running on the remote client device.


Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142